Grant, J.
I think the conviction in this case should be sustained. The question whether the demonstration made by respondent towards Griffin amounted to an assault was left to the jury under a clear and fair charge. Respondent denied that he made an assault. If his version was true, he should have been acquitted. If the people’s version was true, he was properly convicted, unless the assault was justifiable. The court said to the jury:
“There is no evidence to indicate that Mr. Sayers, in *709making whatever demonstrations he did make, was undertaking to prevent the parties who were there, either Mr. Griffin or any one else, from taking up the tile or drain, but that, on the contrary, from his language, it indicated that he looked to Griffin as the author of the trouble, and that the demonstrations were not made for the purpose of preventing the taking up of the drain; and consequently the theory of the effort to prevent its being taken up, under the evidence, falls to the ground.”
If the evidence sustains this instruction, the conviction was correct. The work was being done under the direction of Mr. Connor, the highway commissioner. He had procured several men to assist him, including Mr. Griffin. According to the testimony of all the witnesses, Mr. Sayers, upon his arrival, jumped out of his cutter, and asked by whose authority the work was being done. Con-nor replied that it was by his authority, and Sayers then made the demonstration towards Griffin, as the supposed instigator of the work. Sayers’ story is as folows:
“When I got to the sluice I asked by whose authority that was being taken up. Mr. Connor answered, by his. I said, 'I forbid your taking that up,’ and the men stopped, and he said, ‘Take it up,’ and they took it up. I said, .‘If you take it up, I will prosecute you,’ and he says, ‘Tear it up, any way to get it out, and smash it,’ and I says, ‘If you smash it, you’ll pay for it.’ I said to Griffin: ‘Here is the -that is to blame for this being taken up. I ought to make a corpse for a Patron funeral.’ At the same time I used a gamble to point out the natural water-course as it ran in a state of nature. I told Griffin the water ran down on the west side of the road, and across his orchard, and I told him, if he would ditch his own farm, and leave mine alone, he would be better off. I told Griffin to mind his own business, and leave mine alone. Connor put his hand on my shoulder, and said: ‘Sayers, let my men alone. I want them to work.’ And I stopped, and went away home.”
I think the record contains no evidence to show that the demonstration made by Mr. Sayers towards Mr. Griffin was made for the purpose of preventing the taking up of the drain, and that, therefore, the instruction was cor*710rect. . Griffin was present in the capacity of a hired man. He had no control over the work. Sayers recognized the authority of Connor, and made no demonstration towards' him, nor towards Griffin until Connor had directed the work to proceed. He did. nothing to prevent the accomplishment of the work, except to warn Connor not to do it.
Conviction affirmed.
Hooker and Montgomery, JJ., concurred with Grant, J.